USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-2199                                   UNITED STATES,                                      Appellee,                                         v.                                 LAWRENCE MASTELLO,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                [Hon. Frank H. Freedman, Senior U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                ____________________            Tina Schneider on brief for appellant.            Donald                     K.                         Stern, United States Attorney, and     Kevin                                                                       O'Regan,       Assistant United States Attorney, on brief for appellee.                                ____________________                                    July 23, 1997                                ____________________                 Per Curiam                          . Upon careful consideration of the briefs and            record, we conclude that this appeal does not present a            substantial question.  See 1st Cir. Loc. R. 27.1.                  The 24-month sentence imposed upon revocation of            supervised release was within the district court's authority            under 18 U.S.C. S 3583(e)(3) and was not inconsistent with            U.S.S.G. S 7B1.4.  See United                                           States v. O'Neil, 11 F.3d 292,            301 n.11 (1st Cir. 1993) (the S 7B1.4 sentencing table is            advisory, not mandatory). In our view, the district court's            statement of reasons for the longer sentence, including            defendant's repeated disobedience, was sufficient and gave            adequate weight to the guideline provisions.                 The sentence is affirmed.  See 1st Cir. R. 27.1.                                         -2-